Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2015/0288459 A1), and further in view of Stojanovic (2008, IEEE).
Regarding claims 1 and 11, Crowell teaches an underwater communication method in an underwater communication network comprising central node transmitting underwater information to a terrestrial network by aggregating detection information from a plurality .of sensor nodes detecting underwater information, the method comprising;
recognizing, by the central node [abstract master node], an entire useable frequency band inclusive of a lowest frequency and a highest frequency [0021 Acoustic transducers have a fairly broad operational frequency range from a single hardware set. It is not unreasonable to be able to support operation at 10 discrete frequencies in both transmission and reception. By way of example, we can call these frequencies 1-10, and show a system with four positioning beacons/buoys (master nodes). … four positioning system buoys to offer positioning data on two frequencies and full duplex data between all slaves and any masters on unique channels (frequencies).], setting a forward direction frequency band inclusive of said lowest frequency, and 
dividing the backward direction frequency band to a plurality of small frequency bands [0021 discusses assigning unique channels (frequencies) to master and slave nodes];
estimating a distance between the central node and each of the plurality of sensor nodes [abstract The assumption is that all nodes have accurate synchronized time as well as the ability to accurately estimate sound travel time between itself and any master node.; 0019-0021 Determining the sound travel distance to each master node is a more difficult problem. U.S. Pat. No. 8,009,516, incorporated herein by reference in its entirety, discloses an underwater positioning system having the properties that all devices are time synchronized and they know their location and more specifically, and thus the sound travel time between each device (slave nodes) and the beacons/buoys (master nodes). When this system or other systems that provide the same information are deployed, the systems and methods of the present invention are easily enabled.]; and
allocating one of said  small frequency bands to each of said plurality of sensor nodes based on the estimated distance thereto [0008 In certain aspects, the slave nodes communicate with the master node at the first frequency when a distance between the slave node and the master node is greater than a first threshold distance. In certain aspects, the slave nodes communicate with the master node at the second frequency when a distance between the slave node and the master node is less than a second threshold distance.].

Crowell implies but not explicitly teach … and yet Stojanovic teaches wherein each of the plurality of sensor nodes uses the allocated small frequency band to transmit a signal to the central node [Crowell: [0004] discusses handshake at 25 KHz near bottom low frequency band range; Stojanovic pg. 171, col. 2, para. 3 It is also possible to assign the roles of base stations to a set of distributed nodes, and establish an “infrastructure” through a separate acoustic channel, perhaps one that uses a lower frequency band to span longer distances.].
It would have been obvious to combine the frequency band selection proportion to distance information between master/slave nodes as taught by Crowell, with the handshake at a lower frequency as taught by Stojanovic so that an acoustic connection can be established at the longest distance available and then traded off for speed when it is determined whether or not the node is closer.
Regarding claims 3 and 14, Crowell does not explicitly teach … and yet Stojanovic teaches the underwater communication method of claim 2, wherein the distance estimating Step includes: transmitting the forward direction frequency band including a reference signal from the central node to the plurality of sensor nodes; receiving a transmission signal from one of the plurality of sensor node and detecting a power of a reception signal; and estimating a distance value corresponding to the detected power size [pg. 173, col. 1 In a radio system, the signal power attenuates with distance as … where … is usually a number greater than 2 (the value for free line-
It would have been obvious to replace the propagation time to determine distance as taught in Crowell, with the received powers to determine distance as taught by Stojanovic because this is similar to well known received signal strength (RSS) or similar algorithms.
Regarding claims 4 and 15, Crowell also teaches the underwater communication method of claim 2, wherein the distance estimating step includes: transmitting the forward direction frequency band including a reference signal from the central node to the plurality of sensor nodes; detecting a propagation time consumed from transmission of the reference signal to arrival of the reference signal at one of said plurality of sensor nodes; and estimating a distance value corresponding to the detected propagation time [0015 The assumption is that all nodes have accurate synchronized time as well as the ability to estimate very accurately the sound travel time between itself and any master node it needs communicate with.; 0019 accurate knowledge of the sound travel time between slave node and master node…determining sound travel distance…know their location].
Regarding claims 5 and 13, Crowell also teaches the underwater communication method of claim 1, wherein the distance estimating step is performed by either the central node or one of said plurality of the sensor nodes [0015 The assumption is that all nodes have accurate synchronized time as well as the ability to estimate very accurately the sound travel time between itself and any master node it needs communicate with.].
Regarding claim 6, Crowell also teaches the underwater communication method of claim 1, wherein the frequency allocating step includes requesting a frequency band adequate to the estimated distance [0029 In this simple scheme, up to 63 nodes can request data channels dynamically and send data on demand. At higher frequencies there could easily be 10,000 bits possible in a 1 second frame at a close distance between the master and slave nodes. Devices could move close to Master nodes to dump data to them at a high rate.]. 
Regarding claim 7, Crowell also teaches the underwater communication method of claim 1, wherein the small frequency band allocated to the plurality of sensor nodes includes using at the time of signal transmission from the sensor node to the central node [0019 positioning system having the properties that all devices are time synchronized and they know their location and more specifically, and thus the sound travel time between each device (slave nodes) and the beacons/buoys (master nodes)].
Regarding claim 8, Crowell as modified by Stojanovic also teaches the underwater communication method of claim 7, wherein the signal transmission from the central node to the sensor node prior to allocation of the small frequency band to the sensor node is realized by the forward direction frequency band, and the signal transmission from the sensor node to the central node is realized by the lowest frequency band in the divided backward direction frequency band [Crowell: [0004] discusses handshake at 25 KHz near bottom low frequency band range; Stojanovic pg. 171, col. 2, para. 3 It is also possible to assign the roles of base stations to a set of distributed nodes, and establish an “infrastructure” through a separate acoustic channel, perhaps one that uses a lower frequency band to span longer distances.].
Rearding claim 9, Crowell also teaches the underwater communication method of claim 1, wherein the arbitrary number of areas at the step of dividing the backward direction frequency 
Regarding claim 10, Crowell as modified by Stojanovic also teaches the underwater communication method of claim 9, wherein the plurality of sensors having the same frequency band is controlled in the underwater communication by multiple connection method by allocating the same frequency band to the plurality of sensors disposed at the divided distance [pg. 171, col. 2 It is also possible to assign the roles of base stations to a set of distributed nodes, and establish an “infrastructure” through a separate acoustic channel, perhaps one that uses a lower frequency band to span longer distances. … acoustic channel…frequency reuse is an appealing one].
Regarding claim 12, Crowell also teaches the method for the transmission of underwater information in the underwater communication network according to claim 11, wherein said step of assigning one of said smaller frequency bands to each of said plurality of sensor nodes further comprises sequentially assigning the highest discrete frequency band to the closest one of said plurality of sensor nodes, and the lowest discrete frequency and to the farthest of said plurality of 
Regarding claim 16, Crowell teaches the underwater communication method of claim 1, wherein said plurality of sensor nodes comprises at least three sensor nodes [0016 FIG. 1 illustrates an exemplary system where three slave nodes (1, 2, and 3) are sending data to a master receiver node (R).].

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. (see below).
The Examiner has rejected claims 1-2, 4-7, 11-13 and 15 under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0288459 ("Crowell"). 
With respect to claims 1 and 11, the Examiner relies on Crowell to anticipate the limitation of "dividing the backward direction frequency band to a plurality of small frequency bands" (claim 1) and "subdividing said backward direction frequency band into a number M of smaller discrete frequency bands each for signal transmission from one of said plurality of sensor nodes to the central node" (claim 11, emphasis added). Applicant respectfully disagrees that Crowell discloses (or obviates) these limitations. 
Crowell does disclose a system including a centralized master node each communicating with one or more slave nodes. However, Crowell's disclosed master node communicates with all of its slave nodes on a single frequency, and receives communications back from all slave nodes (outside of a given perimeter around the master node) on another single frequency. To reinforce this limitation of Crowell, the Crowell disclosure is specifically based on the assumption that "all nodes have accurate synchronized time as well as the ability to estimate very accurately the sound travel time between itself and any master node it needs [to] communicate with" (Crowell at [0015]). These requirements are foundational for Crowell's system because data received by the master node is recognized based on the timing of its receipt, and not based on the frequency on which it was received - the slave nodes outside the immediate perimeter will all be transmitting to the master node on the same frequency. The instant application avoids the technical requirements required of the nodes in Crowell's disclosed system because each slave node is assigned a distinct frequency.
This characterization of Crowell is not true. Crowell teaches examples in table 2 of five different frequency ranges, as well as coding of data using frequency shift keying [0010] over unique channels (frequencies) [0021]. Crowell’s system intelligently selects frequency ranges suitable for different distances between nodes underwater (which trades off data rate for reliability). However, Crowell also is able to distinguish by using unique channels (frequencies) and coding for “many nodes” [0015]. In summary, Crowell teaches that “[i]t is not unreasonable to be able to support operation at 10 discrete frequencies in both transmission and reception.” [0021]

For the avoidance of doubt, claims 1 and 11 have been herein amended to add the limitations: "wherein the central node uses the forward direction frequency band to transmit a signal from the central node to the plurality of sensor nodes" and "wherein each of the plurality of sensor nodes uses the allocated small frequency band to transmit a signal to the central node." Applicant respectfully submits that claim 1 and 11 are not anticipated by Crowell for this reason. 
Additionally, Applicant respectfully disputes the Examiner's characterization of Crowell as anticipating the following claim 1 limitation: "allocating one of said small frequency bands to each of said plurality of sensor nodes based on the estimated distance thereto" (emphasis added). Instead, Crowell discloses assigning a frequency band to numerous slave nodes to use for transmitting to the master, and another band for numerous slave nodes to use for receiving data from the master node. As the Examiner acknowledges, Crowell describes, at most, two frequency bands divided between a "close range" frequency band and a frequency band for all other slave nodes. That is fundamentally distinct from the claim requirement of allocating a separate one of said small frequency bands to each of said plurality of sensor nodes. To further distinguish the present claims from Crowell, Applicant has herein added new claim 16, which requires at least three sensor nodes in said plurality of sensor nodes. Because Crowell's disclosure describes, at most, two discrete frequency bands, Crowell cannot plausibly disclose assigning a discrete frequency band to three or more sensor nodes. No person of ordinary skill in the art would be motivated to modify Crowell by increasing the number of available frequencies beyond two, because Crowell's disclosure is specifically aimed at a technology specially designed to allow all sensor nodes to operate on the same frequency, by having the master node recognize their transmissions based exclusively on the timing of receipt of same.
This characterization of Crowell is not true. Crowell teaches examples in table 2 of five different frequency ranges. In summary, Crowell uses unique channels (frequencies), as well as coding, and finally time slots to distinguish data traveling between nodes. Finally for startup 

Claim 2 is herein cancelled. 
Claims 4-7, 12-13 and 15 depend from claims 1 or 11 and are likewise distinguished. 
Claim Rejections - 35 U.S.C. ' 103 
The Examiner has rejected claims 3, 8-10 and 14 under 35 U.S.C. § 103 as being unpatentable over Crowell and further in view of Stojanovic (2008, IEEE). 
Regarding claim 3, the Examiner reasons that it would have been obvious to "replace the propagation time to determine distance as taught in Crowell, with the received powers to determine distance as taught by Stojanovic because this is similar to well known received signal strength (RSS) or similar algorithms." However, Applicant disputes this characterization because a critical factor in Crowell's system and method is the extremely accurate estimation of distance between the master node and each given slave node. As noted above, the Crowell disclosure is specifically based on the assumption that "all nodes have accurate synchronized time as well as the ability to estimate very accurately the sound travel time between itself and any master node it needs [to] communicate with" (Crowell at [0015]). Therefore it would not be obvious to a person having ordinary skill in the art to simply swap Crowell's extremely precise method of distance determination for another prior art method that may not be as accurate.
The Examiner disagrees. Signal strength algorithms which infer distance from signal strength are cheaper but generally less accurate than time based algorithms (signal strength hardware basically involves measure of the voltage across a transmit/receive diode having a 

Regarding claim 8, Applicant asserts that Stojanovic's disclosure of "a separate acoustic channel, perhaps one that uses a lower frequency band to span longer distances" in no way meets the limitations of claim 8. Claim 8 requires that the system use a frequency band, comprising the lowest available frequency in the usable frequency range, to transmit data from a given sensor to the central nodefor a limited time period - an initial "start-up" time period before any discrete frequencies are assigned to individual sensor nodes. This is reflected in the limitation of claim 8 that a lowest frequency band is used for transmission from the sensor node to the central node prior to allocation of the small frequency band to the sensor node. Neither Crowell nor Stojanovic include any disclosure related to a temporary frequency assignment prior to full allocation of one or more frequency bands to a given one or more slave nodes. Applicant respectfully asserts that claim 8 is distinguished on this basis. 
This is not true because Stojanovic teaches a sort of handshaking procedure which is performed at the lowest frequency underwater (i.e., having the highest distance). Once the distance between nodes is established, the frequency may then be increased for higher data rates if in fact a node is actually closer than the maximum initial range tried to first establish a connection.

Applicant asserts that claim 9 is also distinguished over the combination of Crowell and Stojanovic. Claim 9 has been herein amended for clarity, and includes the limitation "each such distance band is a different distance from said central node". As noted by the Examiner, Stojanovic discloses a system of dividing cells into "clusters" which are divided irrespective of their proximity to the central node, but only based on their proximity to each other. To the extent that Crowell discloses different frequency bands, it discloses a maximum of two: the primary "band" and a single optional "close range" frequency band.  Claim 10 is dependent on claim 9 and is likewise distinguished.
The Examiner has adjusted the rejection to match the amended claim language. However, the Examiner is not sure where the understanding of a restriction to two bands is coming from, in various places in Crowell at least five frequency ranges/bands are shown (table 2), with unique frequencies discussed as well (e.g., frequencies 1-10 discrete frequencies in both transmit and reception).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
ExaminerArt Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645